Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see arguments, filed 02 March 2021, with respect to claims 21 - 49 have been fully considered and are persuasive.  The double patenting rejection noted in the correspondence of 16 October 2020 has been withdrawn. 

Allowable Subject Matter
Claims 21 – 49 are allowed in view of Terminal Disclaimer filed 02 March 2021 and the reasons noted in the related files are still applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/YONEL BEAULIEU/Primary Examiner, Art Unit 3668